Name: Commission Regulation (EC) No 1780/2003 of 10 October 2003 amending Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99 to 2003/04 marketing years
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic policy;  cooperation policy
 Date Published: nan

 Avis juridique important|32003R1780Commission Regulation (EC) No 1780/2003 of 10 October 2003 amending Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99 to 2003/04 marketing years Official Journal L 260 , 11/10/2003 P. 0006 - 0006Commission Regulation (EC) No 1780/2003of 10 October 2003amending Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99 to 2003/04 marketing yearsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1638/98 of 20 July 1998 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 2(4) thereof,Whereas:(1) Article 2(1) of Regulation (EC) No 1638/98 provides for the creation of a geographical information system (GIS) to improve knowledge of and checks on the production of olive oil at the level of the individual producer. Article 2a of Regulation (EC) No 1638/98 provides that, as from 1 November 2003, olive trees and corresponding areas, the presence of which is not attested by an olive cultivation GIS established in accordance with Article 2 of that Regulation, cannot constitute a basis for aid to be paid to olive producers under the common market organisation in oils and fats.(2) Articles 23 to 26 of Commission Regulation (EC) No 2366/98(3), as last amended by Regulation (EC) No 2383/2002(4), lay down rules for the application of the olive cultivation GIS and the conditions under which it may be deemed to have been completed at regional or national level.(3) More particularly, the third subparagraph of Article 26(3) of Regulation (EC) No 2366/98 provides for a procedure under which the Commission is to determine whether the olive cultivation GIS has been completed on the basis of a report from the Member State concerned. Given the fact that the creation of a GIS is to become a compulsory requirement for obtaining olive oil production aid, and in order to simplify administrative procedures to enable the GIS to be used rapidly and effectively, the requirement that that procedure be followed should be abolished.(4) However, the Member States' obligation to inform the Commission of the measures taken to create the olive cultivation GIS and of its completion should be maintained.(5) Article 26(3) of Regulation (EC) No 2366/98 should therefore be amended.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1Article 26(3) of Regulation (EC) No 2366/98 is hereby replaced by the following:"3. The Member States shall inform the Commission of national measures taken under Articles 23 to 26 and of completion of the olive cultivation GIS at Member State level or, where applicable, regional level."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 210, 28.7.1998, p. 32.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 293, 31.10.1998, p. 50.(4) OJ L 358, 31.12.2002, p. 122.